             Case 2:17-cv-00902-MLC-KRS Document 93-5 Filed 08/21/20 Page 1 of 1


Mark Standridge

From:                             James Tawney <jtawney@ftalawfirm.com>
Sent:                             Monday, July 27, 2020 12:54 PM
To:                               Mark Standridge; Cody R. Rogers
Cc:                               Daisy Chaparro
Subject:                          McCowan v. City of Las Cruces


Mark and Cody,

We finally heard back from our expert Dr. Walp. He just had major back surgery and will not be available for deposition
prior to the close of discovery. We can agree to present him for deposition after the close of discovery so that he can
recover and you can depose him prior to trial.

Thank you,

James Tawney




                                                           1                                                 Exhibit E
